SUMMARY ORDER

Defendant-appellant Michael Forrest appeals from a judgment entered August 16, 2011, convicting him, following a plea of guilty, of one count of distribution of child pornography in violation of 18 U.S.C. § 2252A(a)(2)(A). The district court sentenced Forrest principally to 180 months’ imprisonment and ordered him to pay $5,000 in restitution. On appeal, Forrest argues that (1) the sentence was procedurally unreasonable because the district court incorrectly applied a five-level enhancement under U.S.S.G. § 2G2.2(b)(3)(B); (2) the district court failed to adequately explain the sentence; (3) the sentence was substantively unreasonable; (4) he received ineffective assistance of counsel during sentencing proceedings; and (5) the restitution order was erroneous. He also seeks vacatur of the district court’s decision, filed February 1, 2012, denying his motion under 28 U.S.C. § 2255 to vacate, set aside, or correct his sentence. We assume the parties’ famil*49iarity with the facts, procedural history, and issues on appeal.
The government joins Forrest in asking that we remand for resentencing because it agrees with Forrest that the district court erred in applying a five-level sentence enhancement under U.S.S.G. § 2G2.2(b)(S)(B), which is triggered where the defendant’s distribution of child pornography involves “[distribution for the receipt, or expectation of receipt, of a thing of value, but not for pecuniary gain.” U.S.S.G § 2G2.2(b)(3)(B). Without deciding the issue, we remand to the district court to consider the arguments of both Forrest and the government in favor of resentencing.
As the case is to be remanded for reconsideration of the sentence, we decline to reach Forrest’s arguments challenging the adequacy of the district court’s explanation of the sentence, the substantive reasonableness of the sentence, and the effectiveness of his counsel during sentencing.1 See United States v. Cox, 245 F.3d 126, 132-33 & n. 2 (2d Cir.2001) (declining to decide defendant’s claim that counsel was ineffective during sentencing where case was being remanded for resentencing, and noting that resentencing may moot ineffective assistance claim). Similarly, we need not reach Forrest’s challenge to the district court’s decision denying his § 2255 motion, as that challenge may be rendered moot by our decision to remand for reconsideration of the sentence.
Though we do not reach the merits of Forrest’s other claims, we hold that he has waived his challenge to the restitution order. We have held that “[i]f [a] party consciously refrains from objecting as a tactical matter, then that action constitutes a true ‘waiver,’ which will negate even plain error review.” United States v. Yu-Leung, 51 F.3d 1116, 1122 (2d Cir.1995); see also United States v. Quinones, 511 F.3d 289, 321 (2d Cir.2007) (holding that tactical decision to agree to life imprisonment as an alternative to death penalty waives claim of plain error); United States v. Wellington, 417 F.3d 284, 290 (2d Cir. 2005) (holding that deliberate, tactical decision to forego certain procedures at trial waives challenge of the absence of those procedures). Here, Forrest made a tactical decision to accept responsibility for paying restitution to a victim of his crime as part of a conscious attempt to seek leniency at sentencing. See App. at 83 (Forrest’s counsel arguing at sentencing that Forrest has “pa[id] an agreed amount of restitution, for a particular [victim] in this matter, and he recognizes what he’s done”). He cannot now argue on appeal that the restitution order was in error.
For the foregoing reasons, we AFFIRM the district court’s restitution order and REMAND to the district court to consider whether to resentence in light of the arguments advanced by both Forrest and the government. If the district court imposes a new sentence and either party -wishes to appeal, that party should file a notice of appeal and proceed in the customary fashion. If the district court declines to resen-tence and Forrest wishes to restore our consideration of this appeal, he should so advise the Clerk within fourteen days after the district court’s filing of an order denying his application for resentencing. This *50panel will then resume consideration of the appeal.

. We are confident that, if the district court resentences Forrest, it will meet its obligation to explain its sentence as required by 18 U.S.C. § 3553(c) to "ensure that [the] district court[ ] actually considered] the statutory factors and reach[ed] reasoned decisions,” "promote the perception of fair sentencing," and permit "meaningful appellate review.” United States v. Cavera, 550 F.3d 180, 193 (2d Cir.2008).